ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
The Boeing Company                          )      ASBCA No. 60099
                                            )
Under Contract No. FA8107-06-C-0001         )

APPEARANCES FOR THE APPELLANT:                     Karen L. Manos, Esq.
                                                   Erin N. Rankin, Esq.
                                                   Dhananjay S. Manthripragada, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Carol L. Matsunaga, Esq.
                                                   Arthur M. Taylor, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Carson, CA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 March 2017


                                                DAYID D' ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60099, Appeal of The
Boeing Company, rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals